LUHRING, Justice.
The court can not agree with the Patent Office tribunals in their rejection of the claims in issue.
The Pavitt invention permits fuel gas to be supplied to the multitudinous combustion flues of a coke oven battery at the precise predeterminable rates needed for regular operation without requiring the tedious and costly “trial and error” adjustments of the fuel gas supply connections to the different flues always necessary heretofore.
The application discloses coke oven combinations as specified by the claims in issue, which include replaceable members and which are new in the coke oven art, and which are not disclosed by the prior patents referred to by the defendant, Commissioner of Patents. Pavitt has solved the problem of the coke oven art by regulating, in a satisfactory manner, the supply of fuel gas to the different heating wall flues of a coke oven and particularly of a coke oven of the type referred to as an under-fired coke oven.
The finding will be in favor of the plaintiffs that they are entitled to receive a patent for the invention specified in claims 1 to 6 inclusive.
Counsel will prepare and submit findings of fact and conclusions of law as required by the rules.